Exhibit 10.8

 
EXECUTION VERSION

 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”), dated as of July 15, 2019, is
entered into by and between Command Center, Inc. (“CCNI”) and (b) Dock Square
HQ, LLC, a Delaware limited liability company (“Dock Square”). CCNI and Dock
Square are referred to collectively herein as the “Parties” and individually as
a “Party”.
 
RECITALS
 
WHEREAS, pursuant to an Agreement and Plan of Merger dated April 8, 2019, among
CCNI One, Inc. (“Merger Sub 1”), CCNI, HQ Holdings, Command Florida, LLC
(“Merger Sub 2”), and Richard Hermanns, as Member Representative (the “Merger
Agreement”), (i) Merger Sub 1will merge with and into HQ Holdings, and HQ
Holdings will be the surviving entity in such merger, (ii) HQ Holdings will then
merge with and into Merger Sub 2, and Merger Sub 2 will be the surviving entity
in such merger, (iii) CCNI will be converted to a Delaware corporation, and (iv)
the members of HQ Holdings will receive shares of common stock of CCNI, in each
case on the terms and subject to the conditions set forth in the Merger
Agreement;
 
WHEREAS, Dock Square desires to provide to CCNI, and CCNI desires to receive
from Dock Square, the Services in exchange for the issuance by CCNI of CCNI
Shares to Dock Square, in each case on the terms and subject to the conditions
set forth herein; and
 
WHEREAS, the Parties desire to enter into this Agreement in connection with and
pursuant to the Merger Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
 
1. Definitions.
 
For purposes of this Agreement (a) references to “Exhibits”, “Schedules” and
“Sections” are to Exhibits, Schedules and Sections of this Agreement unless
expressly indicated otherwise, (b) references to statutes include all rules and
regulations promulgated thereunder, and all amendments and successors thereto
from time to time, (c) the word “including” shall be construed as “including
without limitation”, (d) all “Exhibits”, Recitals and “Schedules” of this
Agreement are incorporated herein by reference, (e) unless the context otherwise
requires, the words “hereof’, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety (including
all Exhibits and Schedules hereto) and not to any particular Exhibit, Schedule,
Section or provision of this Agreement, and (f) all references in this Agreement
to any gender include references to all genders, and references to the singular
include references to the plural and vice versa. Certain capitalized terms are
defined in this Agreement where they first appear. Certain other capitalized
terms used in this Agreement are defined in this Section 1 as follows:
 
“2% Owner” is defined in the definition of Independent Third Party.
 
“3-Year Look-Back Test” is defined in Schedule I.
 
“3-Year Look-Back Threshold” shall mean three (3) times the applicable Gross
Revenue Threshold attributed to the applicable CCNI Shares.
 
 
1

 
 
“3-Year Measurement Period” shall mean the remaining portion of the fiscal year
in which the Gross Revenue Threshold (including “contracted” and
“non-contracted” revenue) was achieved, plus 3 additional fiscal years
thereafter.
 
“Affiliate” means, with respect to any Person, (a) any other Person, directly or
indirectly, controlled by, under common control of, or controlling such Person;
(b) any other Person, directly or indirectly, in which such Person holds, of
record or beneficially, 5% or more of the equity or voting securities; (c) any
other Person that holds, of record or beneficially, 5% or more of the equity or
voting securities of such Person; or (d) any director, officer, manager (if such
Person is a limited liability company) or general partner of such Person.
 
“Agreement” is defined in the Preamble of this Agreement.
 
“Board” means the board of directors of CCNI.
 
“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized to be closed in Berkeley County, South
Carolina.
 
“CCNI” is defined in the Preamble of this Agreement.
 
“CCNI Share” or “CCNI Shares” means unregistered, voting common stock in CCNI,
which shall be issued to Dock Square in return for services provided to CCNI or
any of its subsidiaries by Dock Square, subject to the terms of this Agreement.
 
“Contract” means any written or oral contract, agreement, instrument,
obligation, commitment, arrangement, or undertaking of any nature (including
leases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts,
letters of intent, bonds, pledges, indentures, options, concessions, franchises
and purchase orders).
 
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means, as used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or agreement or otherwise.
 
“Dock Square” is defined in the Preamble of this Agreement.
 
“Equity Holders” means any Persons that holds any Equity Interests in any
another Person.
 
“Equity Interests” means (a) any partnership interests, (b) any membership or
limited liability company interests or units, (c) any shares of capital stock
(including CCNI Shares), (d) any other interest or participation (including
profits interests) that confers on a Person the right to receive a share of the
profits and losses of, or Distributions of, the issuing entity, (e) any
subscriptions, calls, warrants, options, or commitments of any kind or character
relating to, or entitling any Person or entity to purchase or otherwise acquire
membership or limited liability company interests or units, capital stock, or
any other equity securities, (f) any securities convertible into or exercisable
or exchangeable for partnership interests, membership or limited liability
company interests or units, capital stock, or any other equity securities, or
(g) any other interest classified as an equity security of a Person.
 
 
2

 
 
“Gross Revenue” means any and all revenue (whether or not from any Contract)
generated by CCNI or any of its subsidiaries or any franchise (or similar
enterprise of CCNI or any of its subsidiaries, in each case, directly or
indirectly, attributed (as determined in good faith by CCNI) to the Services
(including the use of Dock Square (or any of its officer’s, director’s or equity
holder’s) name, brand or derivation thereof); provided, however, that (a)
revenue shall be determined when paid to the applicable Person and for any
applicable 12-month period, Gross Revenue shall include any accounts receivable
that is collected within the standard and customary accounts receivable payment
cycle for, or as contracted by, CCNI with respect to the specific customer after
the expiration of such 12-month period, and (b) if CCNI or Dock Square elects to
specifically target or meet with a new or existing customer, CCNI shall use
commercially reasonable efforts to inform Dock Square, and Dock Square shall use
commercially reasonable efforts to inform CCNI, of the same. By way of example,
if a customer orders and pays CCNI $2,000,000 annually prior to the date hereof
and Dock Square provides Services such that the customer orders and pays CCNI
$6,000,000 annually, Gross Revenue shall equal the difference, or $4,000,000.
 
“Gross Revenue Threshold” and “Gross Revenue Thresholds” is defined in
Schedule I.
 
“Immediate Family Member” means with respect to any Person who is an individual,
each grandparent, parent, spouse, civil or domestic partner, sibling (including
step-siblings), niece, nephew, or child (including those adopted) or other
lineal descendant (including all grandchildren, great grandchildren, etc.) of
such individual and each custodian or guardian of any property of one or more of
such Persons in the capacity as such custodian or guardian.
 
“Independent Third Party” means any Person, who, immediately prior to a
contemplated transaction, directly or indirectly (including through such
Person’s Affiliates), (a) does not own in excess of 2% of any of CCNI’s Equity
Interests (a “2% Owner”), (b) is not, or was not, a member of the Board of CCNI
, (c) is not controlling, controlled by or under common control with, any such
2% Owner or a member of the Board of CCNI , and (d) is not an Immediate Family
Member of any such 2% Owner or a member of the Board of CCNI or a trust for the
benefit of such 2% Owner, a member of the Board of CCNI, and/or such other
Persons.
 
“Merger Agreement” is defined in the Recitals of this Agreement.
 
“Merger Sub 1” is defined in the Recitals of this Agreement.
 
“Merger Sub 2” is defined in the Recitals of this Agreement.
 
“Organizational and Governing Documents” means (a) any certificate or articles
of incorporation, bylaws, certificate or articles of formation, operating
agreement or partnership agreement, (b) any documents comparable to those
described in clause (a) as may be applicable pursuant to any law and (c) any
amendment, restatement or modification to any of the foregoing.
 
“Party” and “Parties” is defined in the Preamble of this Agreement.
 
“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited partnership,
limited liability limited partnership, limited liability partnership,
unincorporated entity of any kind, governmental entity, or any other legal
entity.
 
 
3

 
 
“Services” means any actions taken by Dock Square to (a) make introductions to
any prospective customers on behalf of CCNI or its subsidiaries, (b) attend
meetings either in person or telephonically, participate on telephone calls, or
correspond with any prospective or existing customers on behalf of CCNI or its
subsidiaries, (c) expand a relationship with any existing customers on behalf of
CCNI, (d) participate in the execution of a Contract (or amendment thereof) or
arrangement with any customer on behalf of CCNI or its subsidiaries, in each
case that results in an executed Contract or additional business for CCNI or its
subsidiaries, and/or (e) use of Dock Square’s name or brand (or that of any of
its officers, directors, managers, equity holders or Affiliates) with any
prospective or existing customers on behalf of CCNI or its subsidiaries;
provided, however, that if CCNI or Dock Square elects to specifically target or
meet with a new or existing customer, CCNI shall use commercially reasonable
efforts to inform Dock Square, and Dock Square shall use commercially reasonable
efforts to inform CCNI, of the same.
 
 “Transaction Documents” means this Agreement and each of the other agreements,
certificates, documents and instruments contemplated hereby and thereby,
including all Schedules and Exhibits hereto.
 
2. Services; Business Opportunities; Reimbursements.
 
(a) During the period commencing on the date hereof, Dock Square (on a
consulting basis) shall provide the Services to CCNI or its subsidiaries, as
applicable. In performing the Services provided for hereunder, Dock Square is
acting as an independent contractor. Nothing in this Agreement shall be
interpreted or construed as creating or establishing an employment relationship
between CCNI or its subsidiaries and Dock Square. Dock Square acknowledges and
agrees that Dock Square is solely responsible for all taxes, withholdings, and
other similar statutory obligations including self-employment tax and workers’
compensation insurance incurred in connection with the provision of Services
hereunder.
 
(b) The doctrine of corporate opportunity, or any analogous doctrine, shall not
apply to Dock Square or any of its officers, directors, managers, equity holders
or Affiliates. CCNI renounces any interest or expectancy of CCNI in, or in being
offered an opportunity to participate in, business opportunities that are from
time to time presented to Dock Square or any of its respective Affiliates.
Neither Dock Square nor any of its officers, directors, managers, equity holders
or Affiliates who acquires knowledge of a potential transaction, agreement,
arrangement or other matter that may be an opportunity for CCNI, shall have any
duty to communicate or offer such opportunity to CCNI, and neither Dock Square
nor any of its officers, directors, managers, equity holders or Affiliates shall
not be liable to CCNI, or to its Equity Holders for breach of any fiduciary or
other duty by reason of the fact that Dock Square or any of its officer,
directors, equity holders or Affiliates pursues or acquires for, or directs such
opportunity to another Person or does not communicate such opportunity or
information to CCNI or its Equity Holders; provided, however, that (i) no
amendment or repeal of this Section 2(b) shall apply unless approved in writing
by Dock Square, (ii) in no event shall this Section 2(b) with respect to Dock
Square apply to any temporary staffing opportunities (Dock Square shall present
all such temporary staffing opportunities to CCNI), and (iii) the foregoing
restrictions in clause (ii) shall not (A) apply with respect to any such
temporary staffing opportunities if Dock Square offers a temporary staffing
opportunity to CCNI and CCNI does not notify Dock Square of its election to
pursue such opportunity within twenty (20) days thereafter, and/or (B) prevent
any Dock Square employee from participating in any venture in the same capacity
that they participate on the date hereof.
 
(c) CCNI will directly pay or reimburse Dock Square or any of its officers,
directors, managers, equity holders or Affiliates, as the case may be, for such
Person’s reasonable and actual business and travel expenses incurred in the
course of providing (or related to) the Services; provided, that in no event
shall any such payments or reimbursements be made for Dock Square’s overheard,
salaries, or similar costs.
 
 
4

 
 
3. Dock Square’s CCNI Shares. Subject to the satisfaction of the grant and
vesting requirements of the CCNI Shares set forth in Schedule I, CCNI shall
issue to Dock Square the number of CCNI Shares set forth in such schedule.
 
4. Information Rights. In the event that Rick Hermanns is no longer an officer
actively involved in the control of business operations of CCNI, upon written
request by Dock Square, CCNI shall furnish to Dock Square customer and related
Gross Revenue information to the extent necessary to enable Dock Square to
verify Gross Revenue related to the Services. Notwithstanding the foregoing,
nothing in this provision shall be interpreted to require CCNI to provide such
information in any specific or unreasonable format that would be overly
burdensome to CCNI. All information provided pursuant to this Section 4 shall be
subject to the terms and conditions set forth in Section 7.
 
5. Registration Rights; Legend Removal. CCNI covenants and agrees as follows:
 
(a)           Registration. If CCNI proposes to register any shares of its
common stock (“Common Stock”) under the Securities Act of 1933, as amended (the
“Securities Act”), in connection with the public offering of such Common Stock
solely for cash (other than in an Excluded Registration) (such shares, the “CCNI
Registrable Shares”), CCNI shall promptly give Dock Square notice of such
registration at least 30 days before the anticipated filing date. Within ten
(10) days after receipt of such notice by Dock Square, Dock Square may request
in writing to have its Registrable Securities included in such offering.
Thereafter, CCNI shall, subject to the provisions of Section 5(b), use
commercially reasonable efforts to cause to be registered all of the Registrable
Securities that Dock Square has requested to be included in such registration.
CCNI shall have the right to terminate or withdraw any registration initiated by
it under this Section 5(a) before the effective date of such registration,
whether or not Dock Square has elected to include the Registrable Securities in
such registration. The expenses (other than Selling Expenses) of such withdrawn
registration shall be borne by CCNI.
 
(b)           Underwriting Requirements. In connection with any registration
pursuant to Section 5(a), CCNI shall include the Registrable Securities that are
requested by Dock Square to be included in such registration on the same terms
and conditions as the CCNI Registrable Shares otherwise being sold in such
registration; provided, however, that with respect to any such registration
initiated by CCNI, (x) Dock Square shall accept all reasonable terms of the
underwriting agreement as agreed upon between CCNI and the managing underwriter,
and (y) if the managing underwriter advises CCNI in writing that, in its
reasonable opinion, the inclusion of all CCNI Registrable Shares, together with
the Registrable Securities requested by shareholders to be included in such
registration would interfere with the successful marketing (including pricing)
of the CCNI Registrable Shares, then the number of CCNI Registrable Shares and
the Registrable Securities to be included in such registration shall be reduced
pro rata based on the number of CCNI Registrable Shares and Registrable
Securities with registration rights owned by each shareholder, including Dock
Square, who is participating in such offering, or in such other proportions as
shall mutually be agreed to by such shareholders (including Dock Square).
 
 (c)           Information Requirements. It shall be a condition precedent to
the obligations of CCNI to take any action pursuant to this Section 5 with
respect to the Registrable Securities of Dock Square that Dock Square shall
furnish to CCNI such information regarding itself, the Registrable Securities
held by it, and the intended method of disposition of such Registrable
Securities as is reasonably required to effect the registration of the
Registrable Securities.
 
 
 
5

 
 
(d)           Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations or filings pursuant to
Section 5(a), including all registration and filing fees; printers’ and
accounting fees; and fees and disbursements of counsel for CCNI, shall be borne
and paid by CCNI. All Selling Expenses relating to the Registrable Securities
registered pursuant to this Section 5 shall be borne and paid by Dock Square.
 
(e)           Indemnification. CCNI agrees to indemnify, to the extent permitted
by applicable law, Dock Square, its officers and directors and each Person who
controls Dock Square against any losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees) (collectively, “Damages”)
incurred and caused by any untrue or alleged untrue statement of material fact
contained in any registration statement or any amendment thereof or supplement
thereto, or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained in any information
furnished in writing to CCNI by or on behalf of Dock Square expressly for use
therein. Dock Square agrees to indemnify, to the extent permitted by applicable
law, CCNI and its directors, each of its officers who signs the registration
statement, each Person who controls CCNI, legal counsel and accountants for
CCNI, any underwriter and any other shareholder of CCNI Registrable Shares
against any Damages incurred, in each case only to the extent that such Damages
are caused by or contained in any information furnished in writing to CCNI by or
on behalf of Dock Square expressly for use in connection with such registration;
provided, however, that in no event shall the amounts payable under this Section
5(e) exceed the net proceeds from the offering received by Dock Square, except
in the case of fraud or intentional misconduct by Dock Square.
 
(f)           Legend Removal. Upon the request of Dock Square from time to time
following the expiration of the applicable holding period for any Registrable
Securities under Rule 144 of the Securities Act (“Rule 144”), CCNI agrees to
cooperate with Dock Square and, following the delivery by Dock Square of the
information described in clauses (i) through (iii) below, take all steps
reasonably necessary in order to promptly effect the removal of any restrictive
legend on the Registrable Securities, provided, however, that if such request is
made with respect to Registrable Securities acquired from CCNI or an affiliate
(as defined under Rule 144) of CCNI within one year of such request, CCNI shall
only be required to remove any restrictive legend on such Registrable Securities
in connection with a sale. CCNI shall bear all costs associated with the removal
of such legend, regardless of whether the request is made in connection with a
sale or otherwise, so long as Dock Square provides to CCNI any information CCNI
deems reasonably necessary to determine that the legend is no longer required
under the Securities Act or applicable state securities laws, including (if
there is no applicable registration statement) (i) a certification that the
holder is not an affiliate (as defined under Rule 144) of CCNI, (ii) a covenant
to inform CCNI if it should thereafter become an affiliate (as defined under
Rule 144) of CCNI and to consent to the notation of an appropriate restriction
in such event, and (iii) a certification as to the length of time the
Registrable Securities have been held.
 
(g)           Defined Terms. The following terms used in this Section 5 have the
respective meanings set forth below:
 
(i)           “Excluded Registration” means (a) a registration relating to the
grant, issuance or sale of securities to employees of the Company or a
subsidiary pursuant to a stock option, stock purchase, or similar plan or other
compensatory arrangement; (b) a registration relating to an SEC Rule 145
transaction; (c) a registration on SEC Forms S-4 and S-8, any successor forms
thereto, or any other form not available for registering the resale of the
Registrable Securities or that does not include substantially the same
information as would be required to be included in a registration statement
covering the resale of the Registrable Securities; or (d) a registration in
which the only Common Stock being registered is Common Stock issuable upon
conversion of debt securities that are also being registered.
 
 
 
6

 
 
(ii)           “Registrable Securities” means the shares of Common Stock that
have vested and been issued to Dock Square pursuant to this Agreement; provided,
however, that “Registrable Securities” shall exclude in all cases (x) any
securities sold by a Person in a transaction in which the applicable rights
under this Agreement are not assigned pursuant to Section 10(c), or (y) any
securities that may be sold pursuant to an effective registration statement;
provided, further, that “Registrable Securities” shall exclude any securities
that may be sold without restriction pursuant to Rule 144 and with respect to
which an approval for listing has been obtained by CCNI at its sole expense from
the trading market on which the Common Stock is then listed. For the avoidance
of doubt, “Registrable Securities” shall not include any CCNI Shares that are
not vested to Dock Square pursuant to the terms of this Agreement.
(iii)          “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the resale of the
Registrable Securities, and fees and disbursements of counsel for Dock Square.
 
6. Dividends. Any dividends may be made when and in the amounts determined by
CCNI in its sole discretion to CCNI’s holders of shares of common stock on a pro
rata basis based on their relative number of shares of common stock; provided,
however, that for the purpose of this Section 6, the number of CCNI Shares held
by Dock Square at the time of such dividends shall be subject to the vesting
provisions pursuant to, and in accordance with, Schedule I (and for the
avoidance of doubt Dock Square (A) shall be entitled to receive any dividends
with respect to any CCNI Shares that (1) have been earned by achieving the
applicable 12-Month Gross Revenue Thresholds pursuant to, and in accordance
with, Schedule I, and (2) remain unvested during the applicable 3-Year
Measurement Period with respect to such 3-Year Look-Back Test, and (B) shall not
be entitled to receive any dividends with respect to any CCNI Shares that (1)
remain unvested upon the expiration of the applicable 3-Year Measurement Period
with respect to such 3-Year Look-Back Test and/or (2) are unearned by not
achieving the applicable 12-Month Gross Revenue Thresholds pursuant to, and in
accordance with, Schedule I and shall remain unearned until the applicable
12-Month Gross Revenue Threshold is met. For the avoidance of doubt, Dock Square
has no right to cause CCNI to declare or pay any dividends. Dock Square will
enter into any agreement reasonable necessary to effect the applicable
limitations on the payment of dividends set forth in this Section 6.
 
7. Non-Disclosure. Each Party hereto agrees that all non-public information
furnished to such Party pursuant to this Agreement will be kept confidential and
will not be disclosed by such Party, or by any of such Party’s agents,
representatives, employees or Affiliates, in any manner, in whole or in part,
except that such Party shall be permitted to disclose such information (a) to
such Party’s agents, representatives, employees and Affiliates who need to be
familiar with such information in connection with such Party’s performance of
its obligations hereunder or the monitoring of such Party’s investment in CCNI,
and who are informed of the confidential nature thereof, (b) to the extent
requested by any government agency or self-regulatory body having jurisdiction
over such Party, (c) to the extent required by applicable law (so long as such
Party shall have, to the extent legally permissible, first provide the other
Party a reasonable opportunity to contest the necessity of disclosing such
information) or the rules of any securities exchange, (d) to the extent
necessary for the enforcement of any right of such Party arising under this
Agreement, to any Person who is informed of, and agrees to be bound by, the
confidential nature hereof or thereof, and (f) if such information is known or
becomes generally available to the public other than as a result of the
unauthorized disclosure of such information by such Party or such Party’s
agents, representative, employees or Affiliates; provided, however, that any
Party shall also be permitted to disclose such information to its current and
prospective partners and equity holders in connection with its Affiliates’
normal fund raising, marketing, informational or reporting activities so long as
they are informed of the confidential nature thereof and agree to keep such
information confidential on the terms set forth herein. Each Party will be
responsible for any breaches or violations by its respective agents,
representatives, employees and Affiliates of the obligations contained in this
Section 7.
 
 
7

 
 
8. Representations, Warranties and Covenants. Each of the Parties hereby
severally represents and warrants to the other Parties, as the case may be, as
follows:
 
(a) Such Party (i) if an entity, is duly formed, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite power and authority to enter into, deliver, and perform its
obligations under, this Agreement and the other Transaction Documents, and to
consummate the transactions contemplated hereby and thereby, and (ii) if an
individual, has all legal capacity and authority to enter into, deliver, and
perform its obligations under, this Agreement and the other Transaction
Documents, and to consummate the transactions contemplated hereby and thereby.
With respect to each Party which is an entity, the execution, delivery and
performance of this Agreement and the other Transaction Documents the
transactions contemplated hereby and thereby have been duly authorized by the
Board or its Board of Managers, as applicable.
 
(b) This Agreement and the other Transaction Documents have been duly authorized
by all necessary action and does not contravene any provision of any Party’s
Organizational and Governing Documents or any law, regulation, rule, decree,
order, judgment or contractual restriction binding on such Party or any of its
assets.
 
(c) All consents, approvals, authorizations, permits of, filings with and
notifications to, any Person necessary for the due execution, delivery and
performance of this Agreement and the other Transaction Documents by such Party
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any Person is
required in connection with the execution, delivery or performance of this
Agreement and the other Transaction Documents by such Party.
 
(d) This Agreement and the other Transaction Documents constitute a legal, valid
and binding obligation of such Party enforceable against such Party in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) general equitable principles
(whether considered in a proceeding in equity or at law).
 
(e) When the CCNI Shares are issued by CCNI as contemplated by this Agreement,
such CCNI Shares will be duly and validly issued free and clear of any lien,
security interest, mortgage, pledge, encumbrance, charge, claim or restriction
of any kind whatsoever (other than restrictions imposed by applicable securities
law), and no liability for any capital contributions or for any obligations to
CCNI will attach thereto.
 
(f) CCNI is duly organized, validly existing and in good standing under the laws
of the State of its incorporation or formation with all requisite power and
authority to own its properties and to carry on its business as such business is
now conducted.
 
(g) The execution, delivery and performance of this Agreement by such Party does
not and will not conflict with, violate or cause a breach of any agreement,
contract or instrument to which such Party is a party or any judgment, order or
decree to which such Party is subject.
 
(h) CCNI is not in default under or in violation of any provision of its
Organizational and Governing Documents.
 
 
8

 
 
9. Closing.
 
(b) The closing of the transactions contemplated hereunder (the “Closing”) will
take place by exchange of electronic counterpart signatures on the date hereof,
concurrently with the closing pursuant to the Merger Agreement (the “Closing
Date”). All transfers and deliveries hereunder will be deemed to have been made
simultaneously and will become effective as of 12:01 a.m. (Eastern Time) on the
Closing Date.
 
(c) At or prior to the Closing, each of the Parties (as applicable) shall
deliver, or cause to be delivered, to the Parties (as the case may be) the
separate instruments reasonably required by a Party in connection with the
consummation of the transactions contemplated under this Agreement.
 
10. Miscellaneous.
 
(a) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (a) one (1) Business Day after being delivered by hand, (b) five (5)
Business Days after being mailed first class or certified with postage paid, (c)
one (1) Business Day after being couriered by overnight receipted courier
service, or (d) one (1) Business Day if sent by email or confirmed facsimile
transmission, in each case to the Parties at addresses set forth on the
signature pages hereto, or to any other address as any Party may designate by
written notice to the other Parties.
 
(b) Modification. No amendment or modification to this Agreement shall be
binding on any Party, unless the amendment or modification is in writing and
executed by all of the Parties with the same formality as this Agreement.
 
(c) Successors; Assigns. This Agreement shall be binding upon the Parties, their
heirs, administrators, successors, executors and assigns. Dock Square shall not
assign any of its rights or obligations under this Agreement without the prior
written consent of CCNI.
 
(d) Counterparts. This Agreement may be executed in multiple counterparts
(including by means of facsimile or electronically transmitted portable document
format (PDF) signature pages), any one of which need not contain the signatures
of more than one Party, but all such counterparts taken together shall
constitute one and the same instrument and shall have the same force and effect
as an original fully executed version of this Agreement.
 
(e) Headings. All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
effect of this Agreement or of any of its provisions.
 
(f) Entire Agreement. This Agreement (including the Exhibit and Schedules
hereto) constitutes the entire agreement of the Parties with respect to the
contemplated transactions set forth herein, and it is agreed that any prior oral
or written agreements are null and void.
 
(g) Severability. The invalidity of any one or more provisions of this Agreement
shall not affect the enforceability of the remaining provisions of this
Agreement. In the event that any one or more of the provisions contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if the
invalid provision or provisions had not been inserted.
 
 
9

 
 
(h) No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any Person, other
than the Parties and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement.
 
(i) Schedules, Exhibits, Sections and Articles. All Schedules and Exhibits
attached to this Agreement shall be deemed part of this Agreement and
incorporated into this Agreement, as if fully contained in this Agreement. All
references in this Agreement to an Exhibit, Section, or Schedule shall mean an
Exhibit, Section, or Schedule to this Agreement (unless otherwise indicated).
All references in this Agreement to this Agreement shall include all of the
Exhibits or Schedules attached to this Agreement.
 
(j) Further Assurances. Each of the Parties, at the Closing, or at any time or
times thereafter, upon request of any Party, will execute such additional
instruments, documents or certificates as any Party deems reasonably necessary
in order to effect the transactions contemplated hereby.
 
(k) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
its conflicts of laws principles.
 
(l) Arbitration. The Parties (and all Persons claiming by or through them) agree
that any dispute, suit, action or proceeding whatsoever relating to, arising out
of, in connection with, or with respect to, this Agreement, its validity or the
subject matter hereof that cannot be resolved by negotiation or mediation
between the Parties within thirty (30) days will be resolved exclusively by
binding confidential arbitration under the Commercial Rules (Expedited) of the
American Arbitration Association (AAA) then in effect. Arbitration will take
place in New York City, New York before a panel of three (3) arbitrators. Each
Party will select one (1) arbitrator and those two arbitrators will select a
third arbitrator who will act as chair. Any questions as to the arbitrability of
any such dispute, suit, action or proceeding and as to the validity of this
Section 10(1) shall be determined by the 3-member arbitration panel. The
arbitration shall commence upon service of a demand for arbitration in
accordance with the AAA Rules. There shall be no discovery allowed in the
arbitration, except that each Party shall be entitled to serve ten (10) requests
for production of documents and ten (10) interrogatories from the other Party,
which must be responded to within ten (10) Business Days of service, and each
Party shall provide to the other Party five (5) Business Days in advance of the
hearing the written evidence upon which it intends to rely. The final
arbitration hearing shall be conducted within thirty (30) days of the
appointment of the arbitration panel. The final arbitration hearing shall last
no longer than two (2) days. The Parties may, by mutual agreement, waive any or
all of the foregoing deadlines. If either Party fails or refuses to pay its
share of any fee due to or advance requested by the AAA or the arbitration
panel, the other Party may advance it, and that sum shall be credited or awarded
in the final award to the Party advancing the fees, whether or not it is the
prevailing Party, in addition to any other sums the arbitrators may award, if
any. The final award shall include an award in favor of the prevailing Party of
actual costs and reasonable attorneys’ fees, including, without limitation, the
filing and arbitration fees. Orders to compel arbitration, or in aid of arbitral
jurisdiction, and to enforce any arbitral award, may be entered in any court
having jurisdiction thereof, including costs and reasonable attorneys’ fees
incurred in enforcing such award. Proceeding to arbitration and obtaining an
award thereunder shall be a condition precedent to the bringing or maintaining
of any action in any court with respect to any dispute whatsoever arising under
this Agreement, except for an action in aid of arbitral jurisdiction. Each Party
hereby waives any right to seek removal of any dispute to any state or federal
courts except as provided in this Agreement. WITHOUT WAIVER OR COMPROMISE, IN
ANY WAY, OF THE FOREGOING, EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF.
 
 
[REMAINDER OF PAGE INTENTIONAL LEFT BLANK]
 
 
10

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.
 
 
COMMAND CENTER, INC.
 
 
By: /s/ Richard Hermanns                                                       
Name: Richard Hermanns
Title: Chief Executive Officer, President
Address:  111 Springhall Drive
                Goose Creek, SC 29445
Attn:        Richard Hermanns
E-Mail: rfhermanns@hirequestllc.com
 
 

 
[Signature Page to Consulting Agreement]

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.
 
 
DOCK SQUARE:
 
DOCK SQUARE HQ, LLC
 
 
By:         /s/ Amar Bajpai                                            
Name:    Amar Bajpai                                                 

Title:      Authorized Signatory                                   

Address:               1200 Anastasia Way                      

                                            Suite 500                         

                                            Coral Gables, FL 33134  

Attn:                     Amar Bajpai                    

Facsimile:               (___)                                             

E-Mail:    amar@docsquarecapital.com        

 
 

 


 
[ Schedule Redacted ]
 
 
[Signature Page to Consulting Agreement]
